     Case 2:17-cv-06104-MWF-JC Document 74 Filed 03/25/19 Page 1 of 7 Page ID #:1853


1     Joshua H. Haffner, SBN 188652          Mark R. Thierman, Cal. Bar No. 72913
      (jhh@haffnerlawyers.com)               (mark@thiermanbuc.com)
2     Graham G. Lambert, SBN 303056          Joshua D. Buck, Cal. Bar No. 258325
      (gl@haffnerlawyers.com)                (josh@thiermanbuck.com)
3     HAFFNER LAW PC                         Leah L. Jones, Cal. Bar No. 276448
      445 South Figueroa St., Suite 2325     leah@thiermanbuck.com
4     Los Angeles, California 90071          THIERMAN BUCK LLP
      Telephone: (213) 514-5681              7287 Lakeside Drive
5     Facsimile: (213) 514-5682              Reno, NV 89511
                                             Tel. (775) 284-1500
6     Paul Stevens, SBN: 207107              Fax. (775) 703-5027
      (pstevens@stevenslc.com)
7     STEVENS, L.C.                          Attorneys for Plaintiffs JOSHUA B.
      700 S. Flower Street, Suite 660        BOSWELL, ET. AL.
8     Los Angeles, California 90071
      Telephone: (213) 270-1211
9     Facsimile: (213) 270-1223
10    Attorneys for Plaintiffs JOSE
      FERNANDEZ, ET. AL.
11

12                         UNITED STATES DISTRICT COURT
13
                         CENTRAL DISTRICT OF CALIFORNIA
14
      JOSE FERNANDEZ, ET AL,                Case No. 2:17-cv-06104-MWF-JC
15                                          Judge: Hon. Michael W. Fitzgerald
                  Plaintiffs,
16                                          Consolidated with Case No.: 2:17-cv-
                  v.                        06120-GW-RAO
17
      BANK OF AMERICA, N.A.; and            PLAINTIFFS’ REPLY IN SUPPORT
18    DOES 1 through 10, inclusive,         OF MOTION FOR SANCTIONS
                                            FOR VIOLATION OF LOCAL
19                Defendant.                RULE 83-1.4
20

21    JOSHUA B. BOSWELL, ET. AL.,
22                Plaintiffs,
23                v.
24    BANK OF AMERICA
      CORPORATION, ET. AL.;
25
                  Defendant.
26

27

28
     Case 2:17-cv-06104-MWF-JC Document 74 Filed 03/25/19 Page 2 of 7 Page ID #:1854


1                                                I.
2                                          Introduction
3             “The lady doth protest too much, methinks.” Shakespeare’s Hamlet Act 3,
4     scene 2, 222–230.
5             Defendants’ tortured explanation for why they failed to disclose actions
6     related to the instant case in violation of Local Rule (LR) 83-1.4 is cringeworthy.
7     They fail to take responsibility for their lack of candor and try to call “no harm, no
8     foul.” They also further attempt to mislead the Court into thinking that the
9     distinction between the FLSA collective action mechanism and FRCP’s Rule 23
10    class action procedures has any relevance to their responsibilities under LR 83-1.4.
11    By Defendants’ own admissions, they were at best 23 days tardy in disclosing a
12    related action and, at worst, they were 197 days delinquent.
13            But, technically, Defendants are still in violation of LR 83-1.4.1. The Rule
14    states that “the attorney shall file a “Notice of Pendency of Other Actions or
15    Proceedings””. LR 83-1.4.2 sets forth the requirements for the Notice.1 Defendant
16    have never filed such a document. Instead, Defendants first “notified” the Court of
17    the related actions in a response to the Court’s Order to Show Cause Why
18    Conditional Certification Should Not Be Granted, and in support of its opposition to
19    the grant of conditional certification. (See ECF No. 58, at pp. 7-8). This
20    “notification” was used as an argument why the Court should not conditionally
21    certify the FLSA class. In other words, Defendants manipulated the fact that there
22

23    1
        L.R. 83-1.4.2 Notice - Contents. The Notice of Pendency of Other Actions or
24    Proceedings shall contain: (a) A description sufficient to identify all other actions or
      proceedings; (b) The title of the court or administrative body in which the other
25
      actions or proceedings are pending; (c) The names of the parties or participants in
26    such other actions or proceedings; (d) The names, addresses and telephone numbers
      of the attorneys in such other actions or proceedings; and (e) A brief factual
27
      statement setting forth the basis for the attorney’s belief that the action involves all
28    or a material part of the subject matter of such other actions or proceedings.
                                                  2
          PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SANCTIONS FOR VIOLATION OF
                                     LOCAL RULE 83-1.4
     Case 2:17-cv-06104-MWF-JC Document 74 Filed 03/25/19 Page 3 of 7 Page ID #:1855


1     were pending related actions that covered the same potential FLSA class as an
2     argument in support of its defense to conditional certification in this action. This
3     demonstrates that Defendant’s failure to disclose these related cases was a litigation
4     strategy designed to keep the Court and the parties in the dark as to the Flanagan
5     action proposed settlement. This is sanctionable conduct and Plaintiffs defer to the
6     Court as to the appropriate sanction to be imposed.
7                                                II.
8          BofA Has Been In Violation of LR 83-1.4 From As Early As August 2, 2018
9             In their opposition to Plaintiffs’ Motion, Defendants disclose that another
10    action involving the same proposed FLSA class as the one asserted in this
11    consolidated action was filed on August 2, 2018, in federal court in Massachusetts.
12    See Opp. at p. 4 (identifying Ricciardi v. Bank of America Corp., et al., Case No. 18-
13    11629 (D. Mass) (hereinafter “Ricciardi action”)). The plaintiffs in the Ricciardi
14    action alleged the same potential opt-in Class as here.2 The plaintiffs in both this
15

16
      2
          Compare the FLSA Class asserted in the Boswell complaint:
17
                    All Mortgage Loan Officers employed by Defendant in
18
                    the United States within three years immediately
19                  preceding the filing of this action until the date of
                    judgement after trial.
20
      (ECF No. 1, Case No. 2:17-cv-06120) with the FLSA Class asserted in the Riccardi
21    action:
22                  Plaintiffs bring the First Cause of Action, FLSA overtime
23                  claims, pursuant to FLSA, 29 U.S.C. § 216(b), on behalf
                    of themselves and all similarly situated persons who
24                  work or have worked for Defendants as Loan Officers at
25                  any location in the United States between August 2, 2018
                    and the final date of judgment, who elect to opt-in to this
26                  action (the “FLSA Collective”).
27    (ECF No. 65-1, KohSweeny Dec. at ¶ 3, Ex B at p. 29).
28

                                                  3
          PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SANCTIONS FOR VIOLATION OF
                                     LOCAL RULE 83-1.4
     Case 2:17-cv-06104-MWF-JC Document 74 Filed 03/25/19 Page 4 of 7 Page ID #:1856


1     action and the Ricciardi action sought to send out Notice to the exact same people.
2     The plaintiffs in the Ricciardi action moved for conditional certification on
3     November 5, 2018 (ECF No. 58-1, KohSweeny Dec. at ¶ 3, Ex. A at pp. 3-4.). This
4     was approximately 1 ½ months after Plaintiffs had filed their motion for conditional
5     certification (ECF No. 37) but prior to the Court’s hearing on the motion for
6     conditional certification, which was held on November 19, 2018 (ECF No. 45).
7             Defendants argue that they had no duty to inform the Court of the Riccardi
8     action because of the mechanical difference between a FLSA collective action and a
9     Rule 23 class action. This argument is absurd and would defeat the purpose of LR
10    83-1.4.1’s duty to disclose. The purpose behind LR 83-1.4.1 is to inform the Court
11    so that it can properly manage its docket and potentially avoid conflicts with other
12    courts. The prospect of having a conditionally certified Class in this Court and a
13    conditionally certified Class in another federal court would present a direct conflict.
14    Notice would be sent to potential opt-in plaintiffs from two separate cases that cover
15    the same claims. Potential opt-in plaintiffs would then be expected to differentiate
16    between the two cases, opting-in to one but not the other, or both, or neither. It
17    would be highly likely that opt-ins would get confused as to which action they had
18    opted-in and who were their representatives.3 LR 83-1.4.1 is designed to prevent
19    such a mess. Failing to disclose the Ricciardi action with this Court is a violation of
20    LR 83-1.4.
21

22

23

24
      3
      Defendants appear to agree. In their response to this Court’s OSC Why
25
   Conditional Certification Should Not Be Granted, Defendants try to persuade this
26 Court to not grant conditional certification because of the pending related actions
   that they refused to disclose: “It would be inefficient and potentially confusing to
27
   LOs to receive two separate notices, regarding two separate cases, one of which has
28 already settled.” (ECF No. 58, at p. 8).

                                                 4
          PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SANCTIONS FOR VIOLATION OF
                                     LOCAL RULE 83-1.4
     Case 2:17-cv-06104-MWF-JC Document 74 Filed 03/25/19 Page 5 of 7 Page ID #:1857


1                                               III.
2         BofA Had A Duty To Disclose The Flanagan Action As Soon As The Amended
3         Complaint Was On File And It Sought To Release All California Wage-Hour
4                                             Claims
5             Defendants contend that they did not have a duty to disclose the Flanagan
6     action because (1) that action did not initially allege an FLSA claim or California
7     claims like those alleged here and (2) the FLSA and California claims were added to
8     the Flanagan action only after Defendants agreed to a global resolution in that
9     action. See Opp. at p. 5.
10            Even if Defendants did not initially have duty to disclose the Flanagan action
11    to this Court when that action was originally filed, they definitively did have a duty
12    to timely disclose the addition of the FLSA and California claims to this Court when
13    they were added on January 22, 2019.4 Defendants were yet again derelict in their
14    duty because they failed to even mention the Flanagan action until their opposition
15    to the Court’s Order to Show Cause Why Conditional Certification Should Not Be
16    Granted (ECF No. 58), which was 23 days after the amended complaint was filed in
17    Flanagan. And Defendants’ “disclosure” was not in compliance with the LR’s,
18

19

20    4
       While the first time the FLSA and California claims and classes publicly appeared
      on the docket in the Flanagan action was when the plaintiffs in that action filed the
21
      amended complaint, Defendants knew about the overlap of the claims being asserted
22    and released in the Flanagan action as early as December 21, 2018—when
      Defendants executed the memorandum of understanding to resolve the FLSA and
23
      California claims. Opp. at p. 5. Indeed, it is quite likely that Defendants and the
24    plaintiffs in the Flanagan action actively sought out a California plaintiff to be
      added to the Flanagan action so as to effectively “dispose of” the claims asserted in
25
      this action. To the extend Defendants assert that they did not know about the FLSA
26    and California claims to be asserted in the Flanagan action prior to the settlement
      agreement, this lack of knowledge demonstrates that the inclusion of the California
27
      class in the settlement is nothing but a sham and there was no value placed on those
28    claims.
                                                 5
          PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SANCTIONS FOR VIOLATION OF
                                     LOCAL RULE 83-1.4
     Case 2:17-cv-06104-MWF-JC Document 74 Filed 03/25/19 Page 6 of 7 Page ID #:1858


1     whereby a formal “Notice of Pendency of Other Actions or Proceedings” with
2     specific contents is required (see LR 83-1.4.2), but instead came in the form of an
3     argument why the Court was wrong to reconsider its prior order denying conditional
4     certification. In other words, Defendant was using the fact that there was another
5     pending case that covered the same classes of persons as justification why the FLSA
6     Class should not be certified in this action. Indeed, in their opposition to the Court’s
7     OSC, Defendants stated:
8
                   Separate and apart from the fact that Campbell does not
9                  support a reversal of this Court’s Order denying
10                 conditional certification, a reversal of the Order would
                   have little effect in any event. This is because the vast
11                 majority of LOs who would be eligible to participate in
12                 any certified collective are covered by a currently
                   pending class and collective action settlement that
13                 disposes of the FLSA overtime claims for all but a small
14                 fraction of the putative collective.

15
      (ECF No. 58 at p. 3; see also id. at p. 7) (“[E]ven if this Court were to reverse the

16
      Order and grant conditional certification, such a ruling would have only limited

17
      effect because the Bank has entered into a class and collective action settlement in a

18
      different case that covers the FLSA overtime claims of the vast majority of LOs who

19
      would be eligible to participate as members of any collective action in this case.”).

20
      Again, Defendants failure to notify this Court in a timely fashion after the Flanagan

21
      action was amended to include both FLSA claims and California claims that covered

22
      the same putative classes of individuals in this action was a violation of its duty

23
      under the Local Rules. Furthermore, Defendants’ attempt to use the undisclosed

24
      action as an argument in their favor illustrates that the violation was not harmless or

25
      without intention. Instead, it demonstrates a tactical decision to ignore the Local

26
      Rules so that it could effectively “dispose of” the claims in this case. Defendants’

27
      improper conduct is not benign, its sanctionable.

28

                                                 6
        PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SANCTIONS FOR VIOLATION OF
                                   LOCAL RULE 83-1.4
     Case 2:17-cv-06104-MWF-JC Document 74 Filed 03/25/19 Page 7 of 7 Page ID #:1859


1                                              IV.
2                                          Conclusion
3           For all the reasons set forth above, Defendants’ candor to this court has
4     been lacking and not in compliance with the Local Rules. Accordingly,
5     Defendants should be found to be in violation and sanctioned for their improper
6     conduct. Plaintiffs believe that the payment of attorneys fees for all the work
7     performed in this action since the date Defendants first should have notified this
8     Court about the related Ricciardi action would be the minimum deterrent against
9     future violations. Nevertheless, Plaintiffs defer to the Court to impose an
10    appropriate sanction.
11                                           Respectfully Submitted,
12

13    Dated: March 25, 2018                  THIERMAN BUCK LLP
14
                                             By:       /s/ Mark R. Thierman
15                                                     Mark R. Thierman
                                                       Attorney for Plaintiffs
16

17    Dated: March 25, 2018                  HAFFNER LAW PC
18

19                                           By: /s/ Joshua H. Haffner
                                                 Joshua H. Haffner
20                                               Attorney for Plaintiffs
21
                                             STEVENS, LC
22    Dated: March 25, 2018
23
                                             By: /s/ Paul D. Stevens
24                                                 Paul D. Stevens
                                                   Attorney for Plaintiffs
25

26

27

28

                                                   7
        PLAINTIFFS’ REPLY IN SUPPORT OF MOTION FOR SANCTIONS FOR VIOLATION OF
                                   LOCAL RULE 83-1.4
